[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________              FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-10831            OCTOBER 21, 2011
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK

                            D.C. Docket No. 4:10-cr-00070-RH-WCS-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                 versus

MARCUS KNIGHT,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (October 21, 2011)

Before EDMONDSON, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:

         Marcus Knight appeals his 120-month sentence, imposed at the bottom of

his applicable guideline range, after a jury found him guilty of one count of
conspiracy to distribute cocaine. Knight contends that the district court clearly

erred in not granting him a two-level reduction for acceptance of responsibility.

                                          I.

      Knight was arrested after a Drug Enforcement Administration informant

arranged to purchase cocaine from someone else through Knight. After being

advised of his Miranda rights, Knight admitted that he had done “at least a

hundred” similar deals over a period of five years. Knight was indicted for

conspiracy to distribute, and possess with intent to distribute, 500 or more grams

of cocaine. While Knight did not concede guilt at trial, he presented no defense

and generally contested only the amount of drugs. A jury was unable to determine

whether he was responsible for that amount of cocaine, and he was convicted of a

lesser included offense. See 21 U.S.C. § 841(b)(1)(C).

      The presentence investigation report assigned Knight a base offense level of

28 under U.S.S.G. § 2D1.1(a)(5), (c)(6) and did not apply a two-level reduction for

acceptance of responsibility under § 3E1.1. Knight objected to the base offense

level calculation and to the denial of a reduction for acceptance of responsibility.

At the sentence hearing, the district court agreed that the PSR incorrectly

calculated the amount of drugs involved and reduced the base offense level to 26

under § 2D1.1(c)(7).

                                          2
      Also at the sentence hearing, Knight stated, “I wasn’t that picture they

painted of me being a drug dealer. I was just a drug user.” He also suggested a

recording of his statement “would have made a big difference,” because the DEA

was “basically telling a lie.” The district court denied the acceptance of

responsibility reduction. It explained that Knight’s statements were inconsistent

with acceptance of responsibility because he still denied being a drug dealer.

Knight’s offense level of 26 and his criminal history category of VI resulted in a

guidelines range of 120 to 150 months, and the court sentenced him to 120 months

imprisonment.

                                          II.

      “We review a denial of a reduction of sentence for an acceptance of

responsibility for clear error, and that finding is entitled to great deference on

review and should not be disturbed unless it is without foundation.” United States

v. Knight, 562 F.3d 1314, 1322 (11th Cir. 2009) (quotation marks omitted). The

district court denied the § 3E1.1 reduction based on Knight’s own statements at

the sentence hearing. In light of those statements, we cannot say the court erred,

much less clearly erred.

      AFFIRMED.




                                           3